


115 HR 5581 IH: Abuse Deterrent and Prescriber Training Act of 2018
U.S. House of Representatives
2018-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I
115th CONGRESS2d Session
H. R. 5581
IN THE HOUSE OF REPRESENTATIVES

April 23, 2018
Mrs. Brooks of Indiana (for herself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require training for prescribers of controlled substances, and for other purposes.

 
1.Short titleThis Act may be cited as the Abuse Deterrent and Prescriber Training Act of 2018 or the ADAPT Act of 2018. 2.Practitioner education (a)In generalPart C of the Controlled Substances Act (21 U.S.C. 821 et seq.) is amended— 
(1)in section 303 (21 U.S.C. 823), by adding at the end the following:  (k) (1)The Attorney General shall not register, or renew the registration of, a practitioner under subsection (f) who is licensed under State law to prescribe controlled substances in schedule II, III, IV, or V, unless the practitioner submits to the Attorney General, for each such registration or renewal request, a written certification that the practitioner has completed 3 hours of training under a training program meeting the criteria in paragraph (2) during the period applicable under paragraph (5).  
(2)A training program meets the criteria in this paragraph if the program— (A)includes information on— 
(i)safe opioid prescribing guidelines, including the Guideline for Prescribing Opioids for Chronic Pain issued by the Centers for Disease Control and Prevention; (ii)the risks of opioid medications and other prescription drugs that are controlled substances; 
(iii)pain management, including the need to provide individualized care particularly for active cancer treatment, palliative care, and end-of-life care; (iv)early detection of opioid and other substance use disorders; 
(v)the risks of prescribing opioids to any individual in recovery from a substance use disorder; (vi)a basic understanding of addiction; 
(vii)the treatment of opioid-dependent patients and their treatment options; (viii)the risks of misuse of all prescription drugs that are controlled substances; and 
(ix)alternative non-opioid pain management medications and other effective treatments; and (B)is— 
(i)approved by the State agency with primary responsibility for licensing the practitioner to prescribe controlled substances; or (ii)if such State agency does not have in effect an approval of any training program for purposes of this subsection, conforms to the model training program in effect under paragraph (4). 
(3)Notwithstanding paragraph (2), a training program on prescribing opioids used by a State for purposes of licensing health care practitioners is deemed to meet the criteria in paragraph (2) if the program has been in effect since before the date of enactment of the Abuse Deterrent and Prescriber Training Act of 2018. (4) The Secretary of Health and Human Services shall— 
(A)by not later than 60 days after the date of enactment of the Abuse Deterrent and Prescriber Training Act of 2018, develop a model training program on prescribing opioids to be used for purposes of paragraph (2)(B)(ii); and (B)by not later than 90 days after such date of enactment, provide information about such model training program to the Attorney General, prescribers, State licensing boards, and continuing medical education providers.  
(5) 
(A)In the case of a registration request, and in the case of the first renewal request of a practitioner after the date of enactment of the Abuse Deterrent and Prescriber Training Act of 2018, the training required by paragraph (1) shall occur during the 1-year period preceding the registration or first renewal request. (B)In the case of a renewal request that is not the first renewal request of a practitioner after such date of enactment, the training required by paragraph (1) shall occur during the 3-year period preceding the renewal request.  
(6)The Attorney General may— (A)take steps necessary to verify that a practitioner has completed a training program as required under paragraph (1), including requiring a practitioner to provide information determined necessary by the Attorney General; and 
(B)investigate a practitioner described in paragraph (1) if the Attorney General has reason to believe the practitioner filed an inaccurate or fraudulent written certification under paragraph (1). (7)Nothing in this subsection shall be construed to prevent a practitioner from using the same training both for purposes of satisfying the registration requirements of this subsection and for other purposes, such as satisfying State licensing requirements.; and 
(2)in section 304(a) (21 U.S.C. 824(a)), by adding at the end the following:  A registration pursuant to section 303(f) issued to a practitioner who is required to comply with section 303(k) may be denied or revoked by the Attorney General upon a finding that the practitioner has failed to comply with section 303(k).. (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of enactment of this Act. 
(c)SunsetEffective on the date that is 5 years after the date of enactment of this Act, the following provisions are repealed: (1)Subsection (k) of section 303 of the Controlled Substances Act (21 U.S.C. 823), as added by subsection (a)(1) of this section. 
(2)The sentence added by subsection (a)(2) of this section to the end of section 304(a) of such Act (21 U.S.C. 824(a)). 3.Report to CongressNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to Congress on the effects of this Act and the amendments made by this Act, including an analysis of— 
(1)whether there has been a reduction in the volume of opioids prescribed; (2)whether there has been an increase in the likelihood that opioid-dependent patients receive substance use disorder treatment; 
(3)whether there has been a reduction in opioid-related overdoses and deaths; (4)whether training required by this Act and the amendments made by this Act has changed prescribing practices and increased patient referrals to treatment; and 
(5)the extent to which prescribers have conformed their practices to those recommended in training pursuant to this Act and the amendments made by this Act.    